As filed with the Securities and Exchange Commission on September 29, 2017 Securities Act File No. 333-220483 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ☐Pre-Effective Amendment No. ☒Post-Effective Amendment No. 1 HARVEST CAPITAL CREDIT CORPORATION (Exact Name of Registrant as Specified in Charter) 767 Third Avenue, 25th Floor New York, NY 10017 (212) 906-3500 (Address and telephone number, including area code, of principal executive offices) Richard P. Buckanavage President and Chief Executive Officer Harvest Capital Credit Corporation 767 Third Avenue, 25th Floor New York, NY 10017 (Name and Address of Agent for Service) COPIES TO: Harry S. Pangas, Esq. R. Christian Walker, Esq.
